Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Gerald Hespos (reg no 30066) on 2/2/2022.

The application has been amended as follows: 
Claim 1 has been amended to read:
“An electric machine, comprising: a rotor with a rotor shaft and a rotor laminated core; a stator having a housing with a housing cover and a stator laminated core, the housing being manufactured from a light metal alloy material or a light metal material; and bearings via which the rotor shaft is mounted rotatably in the housing, each bearing having a bearing inner ring that bears against a bearing surface of the rotor shaft, and a bearing outer ring that bears against a bearing surface of the housing, wherein 
A section of the housing that includes the bearing surface of the housing is subjected to a plasma electrochemical process to define a transformed material 

Claim 7 has been amended to read:
“An electric machine, comprising: a rotor with a rotor shaft and a rotor laminated core, the rotor being manufactured from a light metal alloy material or a light metal material; a stator having a housing with a housing cover and a stator laminated core; and bearings via which the rotor shaft is mounted rotatably in the housing, each bearing having a bearing inner ring that bears against a bearing surface of the rotor shaft, and a bearing outer ring that bears against a bearing surface of the housing, wherein a section of the rotor shaft that includes the bearing surface of the rotor shaft is subjected to a plasma electrochemical process to define a transformed material structure that is transformed relative to sections of the rotor shaft remote from the bearing surface of the rotor shaft, the transformed material structure being electrically insulating”.


Allowable Subject Matter
Claims 1-13 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832